Per Curiam.
This is a controversy between two insolvent corporations, through their receivers, the plaintiff (appellant here) suing for the sum of $19,891.19, with interest from a certain date. The case was tried by the court, who found the facts from which was deduced the judgment in favor of the respondent, the court finding that the evidence did not sustain the allegations of the complaint.
The record in this case is somewhat voluminous, but we have examined in detail the testimony of the plaintiff offered in support of the allegations of the complaint, and the testimony offered in rebuttal, as well as the testimony of the defendant, and from such examination we are not able to conclude that the findings of the court were not justified by the evidence. It appears that the findings supported the judgment. An analysis of the testimony in this case would be of no benefit to the parties to the action, and could not be applicable to any other litigation; hence, an indulgence in it would be profitless. What learned counsel for the appellant terms technical errors assigned are without merit.
The judgment will be affirmed.